Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant states that Examiner agreed to amending the claims along the lines of the current language would overcome the previous art-based rejection. 
However, this was not the case as clearly stated in the Interview Summary mailed 06/13/2022, “Examiner was unconvinced the proposed amendment overcame the references although they would require an updated rejection” and “No agreement was reached”. Further, the amended language of claim 1 is different than the language proposed in the interview and, even if the Examiner had made such an agreement, different determinations must be made here. 
In regards to claim 1, Applicant argues that the Examiner agreed that the cited portions of Patrick cannot teach that the “information in the mixed reality content is unrelated to the navigation of the CA/AD vehicle” as recited by the claim. Further, that Patrick only teaches augmented, mixed, or virtual reality based on movement of human participants and not based on motions of the vehicle or motions of the vehicle that result from navigation along a current route. More particularly that Patrick’s discussion of using sensors to track motions of participants does not fairly teach or suggest “adaptively present the mixed reality content to the user such that the presentation of the mixed reality content corresponds to the determined motions [of the CA/AD vehicle that result from navigation along a current route]” as recited by amended claim 1. 
However, the Examiner did not agree that Patrick could not teach this limitation. As stated above and in the Interview Summary, the “Examiner was unconvinced the proposed amendment overcame the references”. If anything, the Applicant themselves has suggested that Patrick teaches augmented, mixed, or virtual reality based on movement of human participants (2nd page of Applicant’s Remarks). This must include, although is not exclusively limited to, showing information in the mixed reality content that is unrelated to the navigation of the CA/AD vehicle, because movement of a human participant is not fundamentally dependent on navigation. 
Further, Patrick must teach adaptively presenting mixed reality content to the user such that the mixed reality content corresponds to the determined motions of the vehicle. Take for example the situation in which the vehicle turns sharply in one direction, causing the human participants within the vehicle to experience corresponding reaction forces and their bodies to move. In such a case, immersion of the participants would be utterly ruined were the mixed reality not to have a corresponding effect, which would thereby defeat the primary purpose of the invention. Additionally as explained in [0033] of Patrick, when necessary, mechanical movements within the physical environment may be carried out matching the movements within the mixed reality to better simulate the experience and likewise movements of participants are tracked and replicated in the mixed reality. As such, when mechanical movements occur, it would be counter to the disclosure of Patrick not to display corresponding mixed reality content. All that being said, this does not make the mixed reality content distinctly related to the navigation of the CA/AD vehicle because the mixed reality content is based on the movements of the vehicle for entertainment, as modified by Patrick, not based on navigation. 
Still further, It is rather unclear how exactly the presentation of the mixed reality content could correspond to the determined motions of the vehicle while the information in the mixed reality content is unrelated to the navigation in any way other than as explained above. As such, this argument is unpersuasive. 
Applicant argues independent claims 16 and 20 have been amended to recite similar limitations as independent claim 1 and therefore are allowable for the same reasons. 
However, while the analysis is similar and both claims are ultimately rejected for very similar reasons using similar citations claims 16 and 20 have not been amended to recite similar limitations. Claim 16 has been amended to recite “the presentation of mixed reality content is provided in response to the determined motions” rather than in claim 1 “the presentation of the mixed reality content corresponds to the determined motions”. This is considerably different. A corresponding presentation of determined motion is very different from providing content in response to determined motion. Merely providing content is far broader than presenting corresponding content as provided content needs only a general trigger to cause it to happen, whereas corresponding content needs a specific trigger that corresponds. Similarly, Claim 20 has not been amended to clarify that the information in the mixed reality content is presented for entertainment purposes and is otherwise unrelated to motions of the vehicle, but instead recites that the entirety of the mixed reality content is for entertainment purposes and unrelated to navigating the vehicle. This requires the mixed reality content to essentially not be about navigation, which is exactly what Patrick teaches. 
As such, this argument is unpersuasive and claims 16 and 20 do not recite particularly similar limitations. 
Applicant argues the dependent claims which depend on either claim 1, 16, or 20 are allowable by virtue of their dependency. 
This argument is unpersuasive for the reasons as given above. 
Additionally, while not incorporated into any rejection and not intended to be, the Examiner wishes to particularly point out newly found references Choi (US 20180322673) which teaches warping augmented reality indicators based on vehicle motion, which would likely read on the current language of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 13-16, 18, 20, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al. (US 20190301886) in view of Patrick et al. (US 20170228916).
In regards to claim 1, Elangovan teaches an apparatus for providing a mixed reality content to a user of a computer assisted or autonomous driving (CA/AD) vehicle, the apparatus disposed in the CA/AD vehicle, the apparatus comprising: ([0020] vehicle may have driving assistance systems.)
a data aggregation unit to collect data from one or more data sources; ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors.)
an environment mapping unit, coupled to the data aggregation unit, the environment mapping unit to determine motions of the CA/AD vehicle that result from navigation along a current route and based at least in part on the collected data from the one or more data sources; ([0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment. [0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is motion of the vehicle from traveling along a route.) and 
Elangovan also teaches vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle ([0044]). An augmented reality display is updated (Fig 8). Vehicle control system 348 determines what content to display ([0113]) and instructions, which are an application, cause augmented reality display to be updated based on the environment ([0147]). Additionally, entertainment information may be displayed on the augmented display ([0074]). A user interface may translate human input into mechanical movement ([0049]). 
Elangovan does not teach: 
a mixed reality content unit, coupled to the environment mapping unit, the mixed reality content unit to adaptively present the mixed reality content to the user such that the presentation of the mixed reality content corresponds to the determined motions, wherein information in the mixed reality content is unrelated to the navigation of the CA/AD vehicle, and the mixed reality content includes visual content and one or more of audio content, mechanical movements of one or more parts of the CA/AD vehicle, and air movements within or around the CA/AD vehicle. 
However, Patrick teaches using sensors to track the motion of participants in real time within virtual, augmented, or mixed reality and translates those movements into the presented content ([0033]). While only explicitly described as participants being human, it would be illogical for at least interactive non-human objects to not also have their movements translated from the real world to a virtual world. In the case in which the computing system is integrated within a vehicle ([0054]), as the vehicle moves, the forces on the human participants and the passengers of the vehicle changes and, in order for an immersive entertainment experience, which is the primary purpose of Patrick, the augmented, virtual, or mixed reality must also reflect the motion of the vehicle. This is mixed reality information provided corresponding to determined motions of the vehicle but not based on navigating the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle and communication system of Elangovan, by incorporating the teachings of Patrick, such that motion of interactive objects is translated from the real world onto the augmented display. 
The motivation to do so is that, as acknowledged by Patrick, including such features allows for an improved entertainment experience of a user ([0033]).

In regards to claim 2, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, further comprising: 
a feedback unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to collect user feedback in response to the presented mixed reality content and facilitate providing user feedback to the mixed reality content unit, ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. The collects user feedback based upon any response, of which the presented mixed reality content must be included.) and 
wherein the mixed reality content unit is further to adjust the mixed reality content- according to the user feedback. ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback and must allow the user to adjust the mixed reality, at least, for example through [0072] route selection.)

In regards to claim 5, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, further comprising:
a secure execution unit, disposed in the CA/ AD vehicle and coupled to the mixed reality content unit, to manage licenses, or keys associated with the mixed reality entertainment content to be presented to the user. ([0090] subsystem 350 can optionally include a security module that can manage security access keys.)

In regards to claim 6, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, further comprising:
a mixed reality runtime unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to present the mixed reality content to the user. ([0091] communications system 350 includes a GPU 540 and other systems for accelerating the creation of images to output to at least one display device. Display device may be an augmented display device. [0092] communications system 350 manages and coordinate communications between sensors, remote operating system, vehicle databases, charging system, and other devices.)

In regards to claim 7, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein: 
the environment mapping unit is to determine, based at least in part on the collected data and historical data environment data, information about a driving environment external to the vehicle associated with a current route of the CA/AD vehicle to a destination; ([0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment. [0113] the route position can be rendered based on camera positions, which can be AR indicators for each frame of the navigational display. One of ordinary skill in the art would have recognized that this means different indicators would be shown for different intensity of turns. [0048], [0069] historical control information, historical user driving behavior, and historical route, destination, and waypoint information may be determined or received and used for controlling the vehicle, and therefore rendered in indicators. Historical route information, in particular is a function of a historical environment and therefore historical environment data is also input.) and 
the mixed reality unit is to adaptively present the mixed reality content presented to the user while the CA/AD vehicle is enroute to the destination on the current route. (Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0147] instructions cause augmented reality display to be updated based on environment, instructions are an application.)

In regards to claim 8, Elangovan, as modified by Patrick, teaches the apparatus of claim 7, wherein the information about the driving environment associated with the current route includes information about real-time traffic on the current route and information about terrain along the route, wherein: ([0068] sensed external information includes position of objects, vehicles, and pedestrians, vehicle type, location of curbs and lane markings, color of lane markings, signage, traffic signals, buildings, and barricades.)
the information about the real-time traffic on the current route includes road conditions of the current route, a position of the CA/AD vehicle relative to a driving lane, a speed of the CA/AD vehicle, an inter-vehicle distance of the CA/AD vehicle with another vehicle, a position with a lane or across lanes for the CA/AD vehicle, a choice of a lane among multiple lanes for the CA/AD vehicle, a degree of a turn to make for the CA/AD vehicle, and a trajectory of the CA/AD vehicle, ([0068] sensed external information includes position of objects, vehicles, and pedestrians, vehicle type, location of curbs and lane markings, color of lane markings, signage, traffic signals, buildings, and barricades. [0065] a speed sensor is attached to the drive train of the vehicle. [0071] other sensed external information may include road type, road condition, weather, light, and development level. [0073] also observes traffic congestion, which is indication of antivehicle distance. [0109] the GPS observes the speed and heading of the vehicle, as well as latitude, longitude, and elevation, which is a trajectory of the vehicle. This in combination with lane marking observations yields a position of the vehicle relative to a driving lane. [0063] maps are received from map database, which includes route and road information. [0113] the route position can be rendered based on camera positions, which can be AR indicators for each frame of the navigational display. One of ordinary skill in the art would have recognized that this means different indicators would be shown for different intensity of turns.) and
the information about the terrain along the current route includes a slope of the current route, one or more turns of the current route, and one or more objects along the current route. ([0068] sensed external information includes position of objects, vehicles, and pedestrians. [0063] maps are received from map database, which includes route and road information and therefore must include turn information. [0110] sensors or GPS unit can be used to determine elevation, one of ordinary skill in the art would have understood that a change in elevation is slope.)

In regards to claim 9, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein the data from the one or more data sources includes user input data, sensory data, crowdsourced input data from another device, another vehicle, other users, or a roadside unit (RSU). ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors. [0048] historical control information may be stored in control memory data. [0052] sensor information may include user interface sensors.)

In regards to claim 10, Elangovan, as modified by Patrick, teaches the apparatus of claim 9, wherein the sensory data include one or more selected from radar data, ultrasonic sensor data, video sensor data, camera data, light detection and ranging (LiDAR) data, global positioning system (GPS) data, or inertial data. ([0020] vehicle may include sensors such as cameras, infrared sensors, radio frequency sensors, ultrasonic sensors, RADAR sensors, LIDAR sensors, odometry sensors, and navigation sensors, such as GPS.)

In regards to claim 13, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein the CA/ AD vehicle is a selected one of a commercial truck, a light duty car, a sport utility vehicle (SUV), a light vehicle, a heavy duty vehicle, a pickup truck, a van, a car, or a motorcycle. ([0019] may be incorporated into any type of vehicle. Traditional vehicles include cars, trucks, motorcycles, busses, automobiles, trains, among others.)

In regards to claim 14, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein the apparatus is a vehicle onboard unit (OBU) disposed in the CA/AD vehicle. (Fig 3 Communications system 300, [0030] communications system 300 includes Vehicle Control System 348 and Communications Subsystem 350, which are located on vehicle, each of which either alone or in combination may serve as the onboard unit)

In regards to claim 15, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein the apparatus is the CA/ AD vehicle comprising a vehicle on board unit (OBU) having the data aggregation unit, the environment mapping unit and the mixed reality content unit. (Fig 3 Communications system 300, [0030] communications system 300 includes Vehicle Control System 348 and Communications Subsystem 350, which are located on vehicle and includes sensor which map the environment. Communications system 300 is data aggregation unit. [0044] vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle, this is determining the content displayed in augmented or mixed reality.)

In regards to claim 16, Elangovan teaches a method for presenting mixed reality content to a user in a computer assisted or autonomous driving (CA/AD) vehicle, the method comprising: (Fig 8, [0020] vehicle may have driving assistance systems.)
receiving, by an on board unit (OBU) of a CA/AD vehicle, data from one or more data sources; ([0030] communication system 300 includes sensor data and control data. [0044] vehicle control system 348 receives sensor information and controls vehicle. Vehicle control system 348 is on board unit of vehicle. Fig 8, [0111] at step 810 of process of figure 8, vehicle control system 348 and/or navigation system 302 can receive sensor data from one or more sensors.)
determining, by the OBU, motions of the CA/AD vehicle based on navigating the CA/AD vehicle along a current route and based at least in part on the collected data from the one or more; (Fig 8, 820. [0112], in step 820 of the process of figure 8, sensor data is received from sensors, including odometry sensors. [0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is motion of the vehicle based on navigating along the route.) and 
 Elangovan also teaches  using camera information and data, augmented reality route position indicators may be rendered on the navigation displays (Fig 8, 840, [0113]). This is a form of mixed reality associated with the route and the environment of the vehicle. The vehicle includes a number of displays which may show driving data, vehicle, information, entertainment, or navigation and entertainment information may also be displayed ([0074]). A user interface may translate human input into mechanical movement ([0049]).
Elangovan does not teach: 
adaptively presenting, by a mixed reality runtime unit of the CA/AD vehicle of the OBU, the mixed reality content to the user such that the presentation of the mixed reality content is provided in response to to the determined motions, 
wherein information in the mixed reality content presented for entertainment consumption of the user and is otherwise unrelated to the determined motions based on the navigating the CA/AD vehicle along the current route, and the mixed reality content includes visual content and one or more of audio content, mechanical movements of one or more parts of the CA/AD vehicle, and air movements within the CA/AD vehicle.
However, Patrick teaches a mixed reality system which may be implemented in a vehicle ([0054]) that includes creating a draft and adjusting an overhead utility station, which includes mechanical movements ([0033]), and sound feeds ([0036]). Patrick also teaches using sensors to track the motion of participants in real time within virtual, augmented, or mixed reality and translates those movements into the presented content ([0033]). While only explicitly described as participants being human, it would be illogical for at least interactive non-human objects to not also have their movements translated from the real world to a virtual world. In the case in which the computing system is integrated within a vehicle ([0054]), as the vehicle moves, the forces on the human participants and the passengers of the vehicle changes and, in order for an immersive entertainment experience, which is the primary purpose of Patrick, the augmented, virtual, or mixed reality must also reflect the motion of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the augmented reality display method of Elangovan by incorporating the teachings of Patrick, such that the augmented reality of Elangovan includes audio, mechanical movements, and air movements and that motion of interactive objects is translated from the real world onto the augmented display. 
The motivation to do so is that, as acknowledged by Patrick, including such features allows for an improved entertainment experience of a user ([0033]).

In regards to claim 18, Elangovan, as modified by Patrick, teaches the method of claim 16, further comprising: 
determining, based at least in part on the collected data and historical environment data, information about a driving environment associated with the current route of the CA/AD vehicle, wherein the information about the driving environment includes terrain information of the route, and the terrain information of the route includes slopes, turns, and objects along the route: ([0068] sensed external information includes position of objects, vehicles, and pedestrians. [0063] maps are received from map database, which includes route and road information and therefore must include turn information. [0110] sensors or GPS unit can be used to determine elevation, one of ordinary skill in the art would have understood that a change in elevation is slope. [0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment. [0048], [0069] historical control information, historical user driving behavior, and historical route, destination, and waypoint information may be determined or received and used for controlling the vehicle, and therefore rendered in indicators. Historical route information, in particular is a function of a historical environment and therefore historical environment data is also input.) and 
adaptively presenting the mixed reality content further taking into consideration the information about the driving environment associated with the current route. (Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0147] instructions cause augmented reality display to be updated based on environment, instructions are an application.)

In regards to claim 20, Elangovan teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions that cause a computer assisted or autonomous driving (CA/AD) system in a CA/AD vehicle, in response to execution of the instructions by the CA/AD system, to: ([0152] a non-transitory computer readable medium comprises set of instructions stored therein which causes a processor to provide and augmented reality display by receiving sensor data from the vehicle to aid in navigation.)
during operation of the CA/AD vehicle, ([0109] disclosure is directed to augmented reality of a navigation route.)
collect data from one or more data sources on a continuous or periodic basis; ([0152] non-transitory computer readable medium instructions include receiving sensor data from one or more sensors. [0125] operations are performed continuously.)
determine motions of the CA/AD vehicle from navigating the CA/AD vehicle along a current route; ([0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is motion of the vehicle while navigating along a route.) and 
Elangovan also teaches vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle ([0044]). An augmented reality display is updated (Fig 8). Vehicle control system 348 determines what content to display ([0113]) and instructions, which are an application, cause augmented reality display to be updated based on the environment ([0147]). Additionally, entertainment information may be displayed on the augmented display ([0074]). A user interface may translate human input into mechanical movement ([0049]). 
Elangovan does not teach: 
adaptively present mixed reality content to a user such that the presentation of the mixed reality content corresponds to the determined motions, the mixed reality content presented is for entertainment consumption of the user and being otherwise unrelated to navigating the CA/AD vehicle through the current route, and the mixed reality content includes visual content and one or more of audio content, mechanical movements of one or more parts of the CA/AD vehicle, and air movements within or around the CA/AD vehicle. 
However, Patrick teaches using sensors to track the motion of participants in real time within virtual, augmented, or mixed reality and translates those movements into the presented content ([0033]). While only explicitly described as participants being human, it would be illogical for at least interactive non-human objects to not also have their movements translated from the real world to a virtual world. In the case in which the computing system is integrated within a vehicle ([0054]), as the vehicle moves, the forces on the human participants and the passengers of the vehicle changes and, in order for an immersive entertainment experience, which is the primary purpose of Patrick, the augmented, virtual, or mixed reality must also reflect the motion of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control instructions of Elangovan, by incorporating the teachings of Patrick, such that motion of interactive objects is translated from the real world onto the augmented display. 
The motivation to do so is that, as acknowledged by Patrick, including such features allows for an improved entertainment experience of a user ([0033]).

In regards to claim 22, Elangovan, as modified by Patrick, teaches the one or more NTCRM of claim 20, wherein the instructions further cause the CA/AD system in the CA/AD vehicle, in response to execution of the instructions by the CA/AD system, to: 
determine information about a driving environment associated with a current route of the CA/AD vehicle based at least in part on the collected data and historical environment data: ([0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment. [0113] the route position can be rendered based on camera positions, which can be AR indicators for each frame of the navigational display. One of ordinary skill in the art would have recognized that this means different indicators would be shown for different intensity of turns. [0048], [0069] historical control information, historical user driving behavior, and historical route, destination, and waypoint information may be determined or received and used for controlling the vehicle, and therefore rendered in indicators. Historical route information, in particular is a function of a historical environment and therefore historical environment data is also input.) and 
adapt the presentation of the mixed reality content further based on the information about the driving environment associated with the current route, data among the collected data associated with an application used to present the mixed reality content to the user, and a sensitivity level associated with the application and the data associated with the application. (Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0147] instructions cause augmented reality display to be updated based on environment, instructions are an application.)

In regards to claim 23, Elangovan, as modified by Patrick, teaches the one or more NTCRM of claim 22, wherein the driving environment associated with the current route further includes information about real-time traffic on the current route, information about a terrain along the current route, or road conditions of the current route, wherein the information about the real-time traffic on the current route includes a position of the CA/AD vehicle relative to a driving lane, a speed of the CA/AD vehicle, an inter-vehicle distance of the CA/AD vehicle with another vehicle, a position with a lane or across lanes for the CA/AD vehicle, a choice of a lane among multiple lanes for the CA/AD vehicle, a degree of a turn to make for the CA/AD vehicle, a trajectory of the CA/AD vehicle, and wherein the information about a terrain along the current route includes a slope of the current route, one or more turns of the current route, or one or more objects along the current route. ([0073] behavior of other vehicles is determined, including traffic congestion. [0065] speed sensor checks speed of vehicle.)

In regards to claim 24, Elangovan, as modified by Patrick, teaches the one or more NTCRM of claim 20, wherein the data from the one or more data sources includes user input data, sensory data, crowd-sourced input data from another device, another vehicle, others users, or a roadside unit (RSU). ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors. [0048] historical control information may be stored in control memory data. [0052] sensor information may include user interface sensors.)

In regards to claim 26, Elangovan, as modified by Patrick teaches the apparatus of claim 1, wherein the mixed reality unit is further to: 
adaptively present the mixed reality content further based on determined information about a driving environment surrounding the CA/AD vehicle and an application used to present the mixed reality content to the user, wherein the application has associated data among the collect data and a sensitivity level, and the mixed reality unit is further to adaptively present the mixed reality content based on the associated data and the sensitivity level. ([0044] vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle. Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0147] instructions cause augmented reality display to be updated based on environment, instructions are an application. [0073] profiles on previous driving experiences are stored, the profiles are based at least in part on occupant behavior. [0069] occupants and users may be identified in the vehicle, sensed information about the occupants include position, current role, medical information, and individual preferences, which both combined or individually form a sensitivity level. As the profiles of driving control are unique to a situation, where a situation includes the current make-up of the occupants, the control is tailored to a sensitivity level, and the augmented reality display is updated based upon driving control. As such, the instructions are associated both with a sensitivity level and collected data.)

In regards to claim 27, Elangovan, as modified by Patrick, teaches the apparatus of claim 1, wherein the determined motions include current motions of the CA/AD vehicle and predicted future maneuvers of the CA/AD. ([0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is current motion of the vehicle. [0072] navigational information is combined with 3D map to provide short, intermediate, and long range course tracking and route selection. This requires predicting future maneuvers of the CA/AD as the course is tracked and future maneuvers are a necessary part of a course.)

In regards to claim 28, Elangovan, as modified by Patrick, teaches the method of claim 16, wherein the determined motions include current motions of the CA/AD vehicle and predicted future maneuvers of the CA/AD. ([0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is current motion of the vehicle. [0072] navigational information is combined with 3D map to provide short, intermediate, and long range course tracking and route selection. This requires predicting future maneuvers of the CA/AD as the course is tracked and future maneuvers are a necessary part of a course.)

In regards to claim 29, Elangovan, as modified by Patrick, teaches the one or more NTCRM of claim 20, wherein the determined motions include current motions of the CA/AD vehicle and predicted future maneuvers of the CA/AD. ([0035] odometry sensor and/or system 316 includes components to determine change in position of vehicle over time and speed sensors. This is current motion of the vehicle. [0072] navigational information is combined with 3D map to provide short, intermediate, and long range course tracking and route selection. This requires predicting future maneuvers of the CA/AD as the course is tracked and future maneuvers are a necessary part of a course.)

Claim 3, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick, in further view of Habashima et al. (US 20150202962).
In regards to claim 3, Elangovan, as modified by Patrick, teaches the apparatus of claim 1,
Elangovan, as modified by Patrick, does not teach: further comprising:
a user profile unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to provide user profile data to the mixed reality content unit, wherein the mixed reality content unit is to adjust the mixed reality content, further according to the user profile data, and wherein the user profile data includes responses from the user to one or more mixed reality contents, parameters configured for the user, risk tolerance level for the user, or information about quality of service (QoS) for the user.
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the vehicle and communication system of Elangovan, as already modified by Patrick, by incorporating the teachings of Habashima, such that the system includes a module that identifies a user and customizes the information to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and the type of user allows for less crowding and less confusion.

In regards to claim 17, Elangovan, as modified by Patrick, teaches the method of claim 16, further comprising:
receiving, by the OBU, user feedback from the user in response to the presented mixed reality entertainment content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
and
further adjusting, by the mixed reality content unit of the CA/ AD vehicle, the mixed reality entertainment content of the CA/ AD vehicle, according to the user profile data. ([0074] input device 432 may be a joystick, mouse, touch pad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback. One of ordinary skill would have understood this may be performed by vehicle control system.)
Elangovan, as modified by Patrick, does not teach:
receiving, from a user profile unit of the CA/ AD vehicle, user profile data;
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the vehicle and communication system and method of Elangovan, as already modified by Patrick, by incorporating the teachings of Habashima, such that the system includes a module that identifies a user and customizes the information to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

In regards to claim 21, Elangovan, as modified by Patrick, teaches the one or more NTCRM of claim 20, wherein the instructions further cause the CA/ AD system in the CA/ AD vehicle, in response to execution of the instructions by the CA/ AD system, to:
receive user feedback from the user in response to the presented mixed reality content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
and
adapt the presentation of the mixed reality content, according to the user profile data. ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
Elangovan, as modified by Patrick, does not teach: 
receive user profile data;
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the non-transitory computer readable medium storing instructions of Elangovan, as already modified by Patrick, by incorporating the teachings of Habashima, such that the instructions also includes a identifying a user and customizing the information presented by the display to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick, in further view of Kaushansky et al. (US 10372130).
In regards to claim 4, Elangovan, as modified by Patrick teaches the apparatus of claim 1,
Elangovan also teaches navigation sensors 308 receive information indicating the geolocation and time information of the vehicle ([0033]). The location module can acquire the gps position from the navigation sensors and located the vehicle on a map ([0065]). The navigational information may be combined with three dimensional map information to provide short, intermediate, and long range course tracking and route selection ([0072]).
Elangovan, as modified by Patrick, does not teach: further comprising: 
a navigation system, disposed in the CA/ AD vehicle and coupled to the mixed reality content unit, to choose the current route among a plurality of routes for the CA/AD vehicle.
However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the navigation system and display of Elangovan, as already modified by Patrick, by incorporating the teachings of Kaushansky, such that the display may also show other available routes the vehicle may navigate along.
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred route. One of ordinary skill would have recognized this may improve the comfort of the passengers and driver of the vehicle.

In regards to claim 19, Elangovan, as modified by Patrick, teaches the method of claim 18.
Elangovan, as modified by Patrick, does not teach: further comprising: 
electing, by a navigation system of the CA/AD vehicle, separate and distinct from the OBU, the current route among a plurality of routes for the CA/AD vehicle. 
However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle and communication method of Elangovan, as already modified by Patrick, by incorporating the teachings of Kaushansky, such that the display may also show other available routes the vehicle may navigate along which is determined by an additional navigation unit.
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred route. One of ordinary skill would have recognized this may improve the comfort of the passengers and driver of the vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick, in further view of Gupta et al. (US 20170132922).
In regards to claim 11, Elangovan, as modified by Patrick, teaches the apparatus of the claim 9. 
Elangovan, as modified by Patrick also teaches the vehicle control system may receive instructions or information from a number of external sources or servers ([0047]).
Elangovan, as modified by Patrick, does not teach: 
wherein the RSU is a selected one of a road embedded reflector, a smart street or traffic light, a road side tag, an evolved node B (eNB) type RSU, or a stationary user equipment (UE) type RSU.
However, Gupta teaches a road side communication unit that communicates with a vehicle or multiple vehicles that may be selected from a mobile unit, infrastructure unit, or other wireless communications device ([0033]). One of ordinary skill in the art would have recognized traffic lights, smart streets, and road embedded reflectors fall into this category.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the external communications system and method of Elangovan, as already modified by Patrick, by incorporating the teachings of Gupta such that the system may also communicate with a road side unit.
The motivation to do so is that, as acknowledged by Gupta, a system like this addresses the problem that it may be difficult to communicate information to a driver, whether that be a pull over signal or that there is a dangerous situation ahead. Communicating information with a road side unit that is connected to the augmented reality display can help provide more information to the driver or passengers ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreitzer et al. (US 20180293040) teaches an augmented reality apparatus that can be tailored to a unique user.
Runyan et al. (US 10726792) teaches a mixed reality display that can be adjusted to accommodate for glare in a vehicle.
Buttol et al. (US 20180039917) teaches a ride sharing method that can communicate with a road side unit and develop an optimal route between pickup and drop-off locations.
Choi et al. (US 20180322673) teaches warping augmented reality indicators based on vehicle motion. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661      

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661